DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the meaning and scope of the phrases “fabricated through at least one yarn” and “is formed through” are not clear and are grammatically incorrect, therefore, the claim is indefinite.
In claim 6, the meaning and scope of the phrases “fabricated through hairs formed while staple yarns being processed” and “is processed when necessary” are not clear and are grammatically incorrect, therefore, the claim is indefinite.
In claim 13, the phrase “formed through a plurality of said” is not clear and is grammatically incorrect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopanski 2018/0140057. As to claim 1, Kopanski discloses a nonwoven base [0108] having fibers with hairs 18 wherein some of the fibers have a columnar end (the fibers without heads thereon in Fig. 1) and some of the fibers have irregular deformed heads 20 (Fig. 2) that provide a restraining function in both a horizontal and vertical direction. Kopanski also discloses that the fibers may be a thermoplastic material [0097] and that the base film may be the same material as the fibers [0105]. Therefore, it would have been obvious to one of ordinary skill in the art to form the nonwoven base material in Kopanski from a thermoplastic material.
As to claims 2-6 and 13, these claims are directed to process limitations that do not add structural limitations to the claimed product.
As to claims 14 and 15, Figs. 2 and 2A of Kopanski discloses irregular shaped heads with a rough surface in that there are small bumps and holes present on the heads and there are also smooth areas on the heads between the bumps and holes.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783